 
 
IB 
Union Calendar No. 316
112th CONGRESS 2d Session 
H. R. 3452
[Report No. 112–452] 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2011 
Mr. Bishop of Utah (for himself and Mr. Chaffetz) introduced the following bill; which was referred to the Committee on Natural Resources 
 

April 19, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on November 17, 2011




A BILL 
To provide for the sale of approximately 30 acres of Federal land in Uinta-Wasatch-Cache National Forest in Salt Lake County, Utah, to permit the establishment of a minimally invasive transportation alternative for skiers, called SkiLink, to connect two ski resorts in the Wasatch Mountains, and for other purposes. 
 

1.Short titleThis Act may be cited as the Wasatch Range Recreation Access Enhancement Act.
2.FindingsCongress finds the following:
(1)Canyons Ski Resort and Solitude Mountain Resort and other ski areas are interested in providing direct public access between the Wasatch Range front and back in the State of Utah by linking these ski resorts by means of a transportation connection, such as skier transport, lift, or tramway.
(2)The seven ski resorts in the Wasatch Range in Utah are situated within a 5-mile radius, and the resorts are separated by mountain ridges and other natural features of the Uinta-Wasatch-Cache National Forest, but currently there is no convenient transportation link between the resorts.
(3)Wasatch Mountains Resorts have proposed a public-access transportation connection through construction of a minimally invasive transportation alternative gondola for skiers, called SkiLink, which would cross approximately 30 acres of lands managed by the Uinta-Wasatch-Cache National Forest from private land at The Canyons Ski Resort in Summit County, Utah, to private land at Solitude Mountain Resort in Big Cottonwood Canyon, Utah.
(4)The land and resource management plan for Uinta-Wasatch-Cache National Forest prohibits new alpine ski lifts on National Forest System land.
(5)Despite efforts by Utah Department of Transportation, the Wasatch Front Regional Council, and the Utah Transit Authority to increase transit and carpool access in Big Cottonwood Canyon, daily traffic on peak winter weekends ranges between 8,000 and 9,000 vehicles per day. Addressing congested traffic conditions in the Wasatch Canyons is important for the safety, health, and economy of the Wasatch Range front and back.
(6)Studies show that the establishment of the SkiLink would reduce ski-season vehicle traffic between The Canyons Ski Resort and Solitude Mountain Resort by as much as 18,000 cars per year or 1 million fewer miles driven per year, and the amount of the reduction is expected to increase over time.
(7)SkiLink would produce immediate traffic benefits, including a reduction in PM 2.5 and other emissions in Parley’s and Big Cottonwood Canyons.
(8)A preliminary environmental review of the proposed SkiLink corridor assessed the potential impact to special-status species, water quality and watershed resources, and visual resources and found that no federally listed species or critical habitat would be affected and that any water, plant, and wildlife issues could be addressed through mitigation.
(9)Minimally invasive, environmentally sound construction techniques would be used to construct SkiLink, including the use of helicopters for concrete placement and tower installations.
(10)The winter sport industry in Utah is a significant contributor to the economy of Utah, with the ski/snowboarding industry bringing $1.26 billion to Utah during the 2009/2010 ski season and resulting in 20,000 jobs.
(11)Economic analysis of SkiLink shows it would infuse another $50,000,000 a year into Utah’s economy and create 500 new jobs in the tourism and hospitality industries by creating the largest interconnected ski network in the United States and providing access to more than 6,000 acres of existing ski terrain.
3.Conveyance of National Forest System land, Uinta-Wasatch-Cache National Forest, Salt Lake County, Utah
(a)Conveyance required; purposeSubject to subsection (e), the Secretary of Agriculture shall convey, by sale, to Canyons-SkiLink, LLC, all right, title, and interest of the United States in and to a parcel of National Forest System land in the Uinta-Wasatch-Cache National Forest in Salt Lake County, Utah, consisting of approximately 30 acres, as identified on the map entitled Wasatch Range Recreation Access Enhancement Act and dated February 27, 2012, for the purpose of permitting Canyons-SkiLink, LLC, to construct a ski-lift, gondola, or tramway to serve as a public-access transportation interconnection of the Wasatch Front and the Wasatch Back Mountains.
(b)ConsiderationAs consideration for the conveyance of the National Forest System land under subsection (a), Canyons-SkiLink, LLC, shall pay to the Secretary an amount equal to at least the fair market value of the land as of the date of the enactment of this Act. Any funds received by the Secretary under this Act shall be deposited in the general fund of the Treasury to reduce the Federal deficit.
(c)Determination of fair market valueThe fair market value of the National Forest System land to be conveyed under subsection (a) shall be based on an appraisal acceptable to the Secretary. The appraisal shall be completed no later than 6 months after the date of the enactment of this Act.
(d)Environmental complianceThe Secretary shall complete all actions that may be required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and all other applicable laws in making the conveyance under this section.
 

April 19, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
